 In the MatterOfWALKERVEHICLE COMPANYAND THE AUTOMATIC'TRANSPORTATIONCOMPANY,.DIVISIONS OF THEYALE &TOWNE MANU-FACTURINGCOMPANYandWALKER-AUTOMATICINDEPENDENT LABORASSOCIATIONCase No. R-319Mr. Jack G. Evans,for the Board.Mr. David R. Clarke,of Chicago, Ill., for the Company.Mr. J. Warren McCaffrey,of Chicago, Ill., for Walker-AutomaticIndependent Labor Association.Mr. Paul B. Glaser,of Gary, Ind., andMr. Thurlo,,w G. Lewis,ofChicago, Ill., for SteelWorkers Organizing Committee, for NiraLodge No. 1328 of the Amalgamated Association of Iron, Steel andTin Workers of North America, affiliated with the Committee forIndustrial Organization.Mr. A. Bruce Hunt, Jr.,of counsel to the Board.SUPPLEMENTAL DECISIONANDORDEROctober 31, 1938On November 29, 1937, the National Labor Relations Board, hereincalled the Board, issued a Direction of Election 1 in the above-entitledcase.The Direction of Election provided that an election by secretballot be held within twenty (20) days among certain employees ofWalker Vehicle Company and the Automatic Transportation Com-pany, divisions of the Yale & Towne Manufacturing Company, hereincalled the Company, at its Chicago, Illinois, plant, to determine theirrepresentative for the purposes of collective bargaining.On Decem-ber 13, 1937, and December 31, 1937, the Board issued Amendments 2to said Direction of Election in which the Board discussed and decided.certain issues raised subseglient to issuance of the Direction of Elec-tion.In the first of said Amendments the Board extended the period-within which the election was to be held.14 N. L. R.B. 242.2 4 N. L. R. B. 243 and 4 N. L. R. B.244, respectively.9 N. L. R.B., No. 53.587 588NATIONALLABORRELATIONS BOARDPursuant to the Direction, as amended, an election by secret ballotwas conducted on January 8, 1938, under the direction and supervisionof the Regional Director for the Thirteenth Region (Chicago, Illi-nois) among the employees of the Company in the bargaining unitfound appropriate by the Board.On January 11, 1938, said RegionalDirector issued and duly served upon the parties his IntermediateReport on the ballot,-and on January 14, 1938, and March 17, 1938,supplements thereto were issued and duly served upon the parties.In the second of such supplements said Regional Director ruled uponthe challenged ballots cast in the election.Walker-AutomaticIndependent Labor Association, herein called the Association, thepetitioner in the instant case, filed objections and exceptions to theIntermediate Report, as supplemented, and requested that the electionbe set aside and declared null and void.On June 10, 1938, the Board issued a Decision and Second Direc-tion of Election 3 in which it declared the election of January 8, 1938,to be null and void for the reason therein stated and in which itdirected that a new election be held within the ensuing fifteen (15)days.In this Decision the Board affirmed the rulings of the RegionalDirector on the challenged ballots and, in accordance therewith,reworded the unit appropriate for the purposes of collective bargain-ing as follows : "All the production and maintenance employees of theCompany, including repairmen and truckers, who were employed byitduring the pay roll period immediately preceding November 29,1937, excluding those who have since quit or been discharged forcause, and the supervisory employees, draftsmen, engineers (exceptengineers employed in maintenance), watchmen, and production stockrecord clerks."On June 16, 1938, Nira Lodge No. 1328 of the Amalga-mated Association of Iron, Steel and Tin Workers of North America,herein called the Amalgamated, one of the parties to the instant case,filed a petition to defer the election.On June 22, 1938, the Associa-tion filed its objections to said petition and on the same clay the peti-tion was denied.On June 23, 1938, the Board issued an Amendmentto Second Direction of Electi0114 extending for a week the periodwithin which the election was to be held.Pursuant to said Second Direction of Election, said Regional Di-rector conducted an election by secret ballot on July 1, 1938.Fullopportunity was accorded all the parties to the investigation to par-ticipate in the conduct of the secret ballot and to make challenges.On July 7, 1938, said Regional Director, acting pursuant to ArticleIII, Section 9, of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, issued and caused to be served on theparties his Intermediate Report on the conduct of the ballot.17 N. L R.B. 827.'7 N. L. R.B. 835. DECISIONS AND ORDERS589As to the results of the secret ballot, the Regional Director reportedthe following :Total number eligible---------------------------------------- 303Total number of ballots cast_________________________________ 276Total number of ballots cast for the Association______________ 123Total number of ballots cast for the Amalgamated------------- 116Total number of ballots cast by employees desiring, neitherorganization----------------------------------------------17Total number of challenged ballots cast_______________________20Total number of blank ballots________________________________0Total number of void ballots_________________________________0In his Intermediate Report the Regional Director individually con-sidered the 20 challenged ballots and decided that 15 thereof had beencast by ineligible voters.He concluded that the remaining five ballotsshould not be opened and credited, and, in accordance with his rulings,made revised findings, as follows :Total number eligible_______________________________________ 303Total number of ballots cast_________________________________ 261Total number of ballots cast for the Association------------- 123Total number of ballots cast for the Amalgamated------------- 116Total number of ballots cast for neither organization-----____ 17Total number of challenged ballots cast by voters ruled eligible_5On July 14, 1938, and on September 30, 1938, the Association filedpetitions asserting, inter alia, that the five challenged ballots shouldbe counted and that it should be certified, on the basis of the resultsabove set forth, as the sole collective bargaining agency for the em-ployees in the appropriate unit.These contentions are without merit.As before stated, the Regional Director ruled that 15 persons who hadcast challenged ballots were ineligible.We find that these rulings inall instances except one, that of an employee named Fred W. Whichter,were correct, and the same are hereby affirmed. Since the counting ofWhichter's ballot, as well as the ballots of the five voters who wereruled eligible, would not materially affect the final result, we deemit unnecessary that such challenged ballots be considered.The credit-ing of these six ballots in behalf of either organization would not affordthat organization the necessary majority of the total number of votescast, nor would such crediting in behalf of the Amalgamated destroythe plurality obtained by the Association. In such cases it is thepolicy of the Board not to open and credit the challenged ballots.In the instant case, a majority of the employees in the appropriateunit have indicated a desire to bargain collectively with the Company,although they have accorded neither of the rival organizations a ma-jority.Provision for a run-off election in such event, to be held atthe request of the organization obtaining a plurality and with thename of that organization to be placed on the ballot, was made inAmendment to Direction of Election of December 31, 1937.However, 590NATIONAL LABOR. RELATIONS BOARDthe Association, although;it is the sole labor organization entitled toa run-off election herein, has not requested such an election, notwith-standing the fact that it has been apprised of its right thereto and ofthe necessity that such a request be made by it to the Board.The Association asserts that a refusal by the Board to so certify it,only because its vote did "not amount to over 50 per cent of the totalnumber of ballots cast," would be "contrary to the spirit, scope, andpurposes of the National Labor Relations Act."We have consid-ered this contention and decided adversely to it in severalcases.5Since the results of the secret ballot of July 1, 1938, show that nocollective bargaining representative has been selected by a majorityof the employees in the appropriate unit, we will dismiss the petitionfor investigation and certification filed by the Association.ORDERPursuant to Article III, Sections 8 and 9, of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended, it is orderedthat the petition filed by Walker-Automatic Independent Labor Asso-ciation for investigation and certification of representatives of em-ployees of Walker Vehicle Company and the Automatic Transporta-tionCompany, divisions of the Yale & Towne ManufacturingCompany, Chicago, Illinois, be, and the same hereby is, dismissed.6SeeMatter of Interlake Iron CorporationandAmalgamated Association of lion, Steeland Tin Workers of North America,Local No. 1657, 4 N.L. R. B. 55, 58, approved in SecondAmendment to Direction of Election of December 31, 1937, in the instant case.